Citation Nr: 0723937	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for rectal bleeding. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied the issue on appeal.  In May 2007, the 
veteran testified at the RO before the undersigned at a video 
conference hearing.


FINDINGS OF FACT

1.  A chronic ulcer disorder is first shown by medical 
evidence dated 2 years, 11 months after the veteran's 
discharge from service, and there is no persuasive evidence 
showing the veteran's ulcer disorder is related to disease or 
injury incurred during service.

2.  Rectal bleeding as a chronic disorder is not shown.


CONCLUSIONS OF LAW

1.  Ulcers were not incurred in or aggravated by the 
veteran's military service and peptic ulcer disease may not 
be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1112, 1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Rectal bleeding was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including the 
testimony presented before the undersigned in 2007; a VA 
examination report dated in September 2005; an April 2006 
opinion from a VA specialist in internal medicine; post-
service medical records from the Superior Memorial Hospital, 
St. Mary's Medical Center, St. Luke's Bay Area Health Center, 
Community Health Center, Superior Clinic, the Mayo Clinic, 
the Duluth Clinic, and Northland Family Physicians.  The 
Board notes that the claims file also contains a report of an 
informal conference with a decision review officer concerning 
the veteran's appeal, and that also been reviewed in 
connection with the current decision.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The September 2005 VA examination shows a diagnosis of a 
history of stomach ulcer in early 1970, with current minimal 
problems consistent with rare episodes of nausea and 
heartburn, and no rectal bleeding or any medical problems 
associated with rectal or anal disease.  A problem which is 
historical in nature only without current findings or a 
finding of chronicity is not a disability for VA service 
connection purposes.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  However, there are also indicators of chronic GI 
disability, such as a December 1974 private physician's 
notation of duodenal ulcer.  The Board notes that under 
special provisions, peptic (including duodenal) ulcer is 
considered chronic in nature.  38 C.F.R. § 3.309.  The Board 
thus concedes the veteran has a chronic GI disorder but not a 
chronic rectal bleeding disorder.  As for his claim that he 
should be service connected for these conditions, service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
	
The first question that must be addressed is whether 
incurrence of a chronic ulcer or rectal bleeding disorder is 
factually shown during service.  The Board concludes it was 
not.  Service medical records do not show duodenal ulcer or 
rectal bleeding, as such.  In December 1969 the veteran 
complained of stomach pain before and after meals.  The 
diagnosis was question of gastritis.  At medical examination 
in February 1970, the abdomen, viscera, anus and rectum were 
normal.  The veteran denied stomach trouble, frequent 
indigestion, and piles and rectal disease.  He was seen in 
October 1970 for nausea and vomiting and treated with 
Compazine and bed rest for 12 hours.  In May 1971 
(erroneously reported as January 1971 in the statement of the 
case), he was treated for upset stomach, diarrhea and 
vomiting, and the impression was gastroenteritis.  At 
separation medical examination in January 1972, the abdomen, 
viscera, anus and rectum were normal.  In the space for 
reporting significant or interval history, the veteran stated 
that since his last physical examination, his condition had 
not changed, and that his condition was good.  Accordingly, 
the preponderance of the medical evidence is against any 
finding that a chronic ulcer or rectal bleeding disability 
was shown during service.  38 U.S.C.A. § 5107.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Peptic ulcer can be service-
connected on such a basis.  A proper diagnosis of gastric or 
duodenal ulcer (peptic ulcer) is to be considered established 
if it represents a medically sound interpretation of 
sufficient clinical findings warranting such diagnosis and 
provides an adequate basis for a differential diagnosis from 
other conditions with like symptomatology; in short, where 
the preponderance of evidence indicates gastric or duodenal 
ulcer (peptic ulcer).  Whenever possible, of course, 
laboratory findings should be used in corroboration of the 
clinical data.  See 38 C.F.R. § 3.309(a).  However, the first 
showing of peptic ulcer was not until 2 years, 11 months 
after the veteran's discharge from service, in a private 
physician's December 1974 note of a GI (or gastrointestinal) 
X-ray showing duodenal ulcer.  The Board can find no 
competent evidentiary basis on which to infer the presence of 
a duodenal ulcer prior to December 1974.  Id; see also, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
private record dated in December 1974 showed the diagnosis of 
duodenal ulcer, this was not a continuous problem since 
service, as records from the same facility show treatment 
from March 1972 onward (8 treatments prior to December 1974) 
and show no earlier suggestion of or findings of ulcer.  The 
only relevant treatment shown is disclosed in records dated 
in September 1972 and March 1973 showing complaints of upset 
stomach.  In light of the lack of continuity of 
symptomatology, service connection is not warranted under 
38 C.F.R. § 3.303(b).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran clearly 
has a current stomach disability and evidence in the service 
medical records of symptoms sometimes associated with stomach 
disability.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the two.  
This question will require a closer review of the medical 
records. 

As noted, private medical records dated in September 1972 and 
March 1973 show complaints of upset stomach, and a private 
medical record dated in December 1974 shows "Upper GI - 
Duodenal ulcer".  The next relevant record of treatment is 
dated in 1990.  A March 1990 Superior Clinic record discloses 
the veteran's history of having had 4-5 episodes of bright 
red blood per rectum in the preceding 8 years.  No earlier 
history of this problem was noted.  It had only been 
mentioned to a physician on an occasion 2 months before when 
a bleeding peptic ulcer had recurred.  The impressions were 
recurrent peptic ulcer disease, lower GI bleeding of 
undetermined etiology, rule out hemorrhoids, colitis, 
parasite, inflammatory bowel disease, infectious etiology, 
neoplasm, Meckel's diverticulum.  No acute bleeding was seen 
on colonoscopy in April 1990.  A June 1990 note documents 
recurrent hematochezia with possible Meckel's diverticulum.  
A Duluth Clinic note in June 1990 documented the veteran's 
history of 3 episodes of GI bleed, noted as having been in 
January, March and June, and atypical duodenal ulcer symptoms 
of 5 or 6 years' duration.  Significant internal hemorrhoids 
were noted.  July 1990 private endoscopy showed "no 
significant pathology" and that episodes of abdominal pain 
and bleeding were still undiagnosed.  Mild erosive gastritis 
was, however, shown.  The veteran was then referred to the 
Mayo Clinic for evaluation of a probably positive Meckel's 
scan.  However, a Meckel's scan in July 1990 at the Mayo 
Clinic was reported as negative.  As noted above, a July 1990 
Mayo Clinic surgical record shows reflux esophagitis, antral 
erosions, and duodenal erosions.  It is noted that the 
veteran gave a history at that time of rectal bleeding of 8 
years' duration and duodenal ulcer 6-7 years before.  

In March 2005, the veteran's private physician H.D.S., M.D., 
provided a letter stating that the veteran had a history of 
duodenal ulcer in the 1970's, but h. pylori was identified in 
the veteran in 1999.  

In September 2005, VA examination in conjunction with claims 
file review showed the veteran's history of diagnosis with an 
ulcer in the mid 1970's after service discharge.  He was 
treated with antacids but no surgery.  Currently, he had 
periodic nausea and rare episodes of heartburn.  He also 
stated that since the mid-1970's he had episodes of tarry 
stools.  No specific diagnosis was established.  No treatment 
had been offered to him and he had no current problems with 
his rectum or anus.  The last episode had been approximately 
in 1993.  No abnormalities were noted on physical 
examination.  The examiner concluded that the veteran had a 
history of stomach ulcer in early 1970, with current minimal 
problems consistent with rare episodes of nausea and 
heartburn.  The rectum and anus were said to be normal with 
history of several episodes of tarry stool in late 1970, but 
no residuals noted.  With respect to the question of any 
relationship to his service, the examiner concluded that it 
was very unlikely that the veteran's current stomach 
condition was associated with his ulcer disease history.  
With respect to rectal bleeding, the examiner repeated that 
the veteran did not have rectal bleeding at the present time 
and denied any medical problem associated with the rectum or 
anus.  

Dr. S. added in October 2005 that the veteran had had 
duodenal ulcer in the 1970's and chronic gastritis that 
extended for many years from that time.  H. pylori was the 
leading cause of chronic gastritis and recurrent duodenal 
ulcers.  It was quite likely that the veteran had the 
infection since the 1970's, which was why he continued to 
have problems and did not improve until he was treated for 
this infection.  As h. pylori had only been able to be tested 
in the 1980's, it is only in retrospect that this infection 
could be recognized.  

As noted, this case was referred to a VA specialist in 
internal medicine.  In April 2006, the specialist related the 
entire in-service and post-service history of the veteran's 
relevant treatment, including that no peptic ulcer is 
currently shown.  In his discussion, the specialist opined 
that the veteran's in-service episodes were of common, non-
specific gastrointestinal complaints, and were self limited 
rather than chronic.  Nothing in the service medical records 
suggested peptic ulcer disease.  It was noted that an upper 
GI X-ray in 1975 reportedly did show an ulcer and that in 
1990 the veteran had GI bleeding.  While the veteran was 
treated in 1999 for h. pylori, current symptoms were minor 
and infrequent.  The specialist concluded that the 
probability that the in-service symptoms were related to 
ulcer diagnosed in 1975, gastrointestinal bleed in 1990, or 
h. pylori in 1999 did not reach the threshold of "at least 
as likely as not."  It was also noted that a Meckel's 
diverticulum can cause abdominal pain and bleeding.  The 
Board observes that, as previously noted, the reported 
duodenal ulcer finding was actually in December 1974 but 
finds that this is an error of a clerical nature in the 
doctor's report and would not change his ultimate findings.

According to a VA informal conference report dated in July 
2006, the decision review officer in this case informed the 
veteran that if he had Dr. S. review all of the relevant 
records in this case and continued to have the same opinion, 
and documented this with appropriate rationale, then VA would 
reevaluate its decision.

In August 2006, Dr. S. stated that he had reviewed all of the 
available records going back to service, and he found a 
consistent history of GI bleeding, and he had been seeing the 
veteran himself since 1993.  Since treatment for h. pylori in 
1999, the veteran was considerably better.  He was confident 
in his earlier diagnosis of h. pylori infection of many 
years' duration.

At the video hearing before the undersigned, the 
representative argued that the veteran had helicobacter 
pylori in service, which caused a current ulcer condition.  
He questioned the credentials of the VA physician who 
conducted the examination in this case and compared them 
unfavorably to those of the private physician who offered an 
opinion on this case, who had also seen the veteran for about 
10 years.  (Transcript at pages 3-4 or T at 3-4.)  The 
veteran testified that he by contrast had seen the VA 
physician for only 10 minutes.  (T at 4-5.)  The veteran 
testified that he had been unable to obtain other private 
records than those already on record.  (T. at 7-8.)  The 
representative argued that if there was a continuity of 
symptoms issue in this case, it was because of lost records.  
(T at 8.)  The veteran testified that his problems in service 
were continual.  He averred that he contracted h. pylori in 
basic training, but it was finally found in 1999.  (T. at 9.)  
He said he was first treated in the 70's soon after he got 
out of service.  He had dark, tarry stools, cramping, and 
stomach pain, which he stated were all symptoms of h. pylori.  
He did not know if his rectal bleeding was part of his ulcer 
or a separate disorder.  Doctors had not explained his 
bleeding.  (T at 10.)  He recalled that probably in the early 
'70's, he started to have rectal bleeding, and went to the 
Community Health Center, and that it was actually his stomach 
that was giving him problems, as opposed to hemorrhoids, 
which he originally thought.  (T at 11.)  This was soon after 
service.  (T at 12.)  He had not had rectal bleeding since 
1995 or 1996 and had been told by a doctor that the problem 
may have been a bleeding ulcer.  (T at 12.)  The 
representative argued that this should be considered a 
disability because it was as a result of "gastro" 
complaints in service and continued for 20 years after 
service even though it had been asymptomatic for 10 years at 
the time of the hearing.  (T at 13.)  The veteran added that 
h. pylori had not been discovered until 1984 and that it had 
not been treated in the United States until about 1995 or so, 
and that shortly after that, in 1999, he was diagnosed, but 
had had the symptoms for many years.  (T at 14.)  

After reviewing all of the relevant evidence, it cannot be 
said that as a whole the evidence shows ulcer or rectal 
bleeding was incurred in service.  38 C.F.R. § 3.303(d).   
The Board is also unable to find that the evidence is evenly 
balanced in this case.  38 U.S.C.A. § 5107.  The only 
evidence in the claims files favorable to this claim comes 
from Dr. S., the physician who began treating the veteran in 
1993.  Dr. S. indicated there was a consistent history of 
upper GI bleeding over the entire intervening time [since 
service].  However, the in-service and other post-service 
medical opinions clearly indicate the contrary.  The 
veteran's actual treatment record shows no diagnosis of ulcer 
for 2 years, 11 months after service and only occasional 
related treatment thereafter.  No current rectal bleeding 
problem is shown.  The Board stresses that it does not 
disagree with Dr. S. that ulcer was shown in the 1970's but 
disagrees that it began in service and was continuous 
thereafter.  The record does support the onset of ulcer in 
December 1974.  

There are two competent medical opinions counter to Dr. S.  
VA examination in 2005 yielded an opinion of no current 
rectal disability and no relationship between current stomach 
disability and service.  Secondly, the VA specialist in April 
2006 opined that GI symptoms in service were not related to 
ulcer in 1975, GI bleeding in 1990, or h. pylori diagnosed in 
1999.  It must also be noted that the veteran's medical 
history as recorded in his recent VA record of ulcer and 
rectal bleeding in 1970 is simply incorrect.  These problems 
were not clinically shown in 1970.  He has also told treating 
physicians variously that that he had had rectal bleeding and 
ulcer for various time periods.  In March 1990, the veteran 
gave a history of rectal bleeding of 8 years' duration; in 
June 1990, of ulcer symptoms of 5-6 years' duration; and in 
July 1990, of rectal symptoms of 8 years' duration and ulcer 
6-7 years before.  All of these histories indicate that his 
GI symptoms began many years after service. 

The Board has also considered the various contentions at the 
hearing before the undersigned.  While the Board appreciates 
that the veteran's treating physician naturally has spent 
more time with the veteran than the VA examination physician, 
the Board notes that a vast amount of information critical to 
the VA physician's opinion was gained from the claims file 
and from the veteran's own history.  The Board doubts that a 
longer examination would have changed the conclusions of that 
examiner, as the veteran does not disagree with the examiner 
that he has no current rectal bleeding and his ulcer 
condition is quiescent.  The Board notes the testimony that 
Dr. S. is a gastroenterologist (his letterhead indicates that 
he is in family practice), while the VA opinion in this case 
was offered by a specialist in internal medicine.  (The 
specialty of the September 2005 VA examiner is unclear.)  
Nonetheless, the Board finds that all of the physicians in 
this case are competent to render the opinions offered.  
Competency of the various physicians is not the issue in this 
case; rather it is the credibility of the respective opinions 
offered.  There is simply greater evidentiary support for the 
conclusions of the VA physicians here.  The Board stresses 
again that the Board does not disagree with Dr. S's 
conclusion that ulcer began in the 1970's.  Similarly, the 
Board does not disagree with Dr. S. that any diagnosis of h. 
pylori is possibly retrospective in a case like the veteran's 
where the diagnosis was in 1999 and ulcer was first shown in 
the 1970's.  Nonetheless, the Board is not able, based on 
this record, to infer the presence of h. pylori prior to 
December 1974.  

The Board is sympathetic to the veteran that he feels that 
his in-service symptoms represented ulcer disease, but, 
again, the Board finds that the December 1974 note that a GI 
X-ray showed duodenal ulcer is the earliest competent 
evidence of ulcer.  The veteran, as a layman, is not 
competent to render an opinion of a medical nature such as 
the cause of his service symptoms.  See Espiritu, supra.  
There is no persuasive evidence showing the veteran's ulcer 
disorder is related to disease or injury incurred during 
service.  Again, rectal bleeding as a chronic disorder is not 
shown.  As such, the veteran did not incur ulcers or rectal 
bleeding as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  In March 2006, the veteran was provided 
information pertinent to effective dates and disability 
ratings in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Failure to provide pre-adjudicative 
notice of any of the elements of VCAA notice is presumed to 
create prejudicial error.  Sanders v. Nicholson, No. 06-7001, 
U.S. Fed. Cir. (May 15, 2007).  In this case, no prejudice is 
found as the information relevant to effective dates and 
ratings would affect the veteran only if one of the claims 
were granted.  Id., see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
accorded a VA examination in September 2005 and a VA opinion 
was obtained in April 2006, as noted.  38 C.F.R. § 
3.159(c)(4).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).


ORDER

Entitlement to service connection for ulcers is denied. 

Entitlement to service connection for rectal bleeding is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


